DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, 13-17, 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 14-17 of copending Application No. 16/221,103. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the copending claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Once the applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific claim “anticipates” a broader claim which encompasses the specific claim.
For example, Claim 1 of the instant application recites “a system for eye makeup removal, the system comprising a formulation for removing eye makeup from a region of an eye; and a brush including a plurality of bristles shaped to apply the to the region of the eye.”
It is clear that all the elements of respective claims 1/13 are found in respective claims 1/14 of the copending application. The difference between claims 1/13 of the instant application and claims 1/14 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus the invention of claims 1/14 of the copending application is in effect a “species” of the “generic” invention of instant claims 1/13. It has been held that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-14, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini (US Pat # 5,509,742) in view of Weihrauch (US Pat # 6,616,366).
In regards to claims 1-2 and 13-14, Balzarini teaches a system for eye makeup removal, the system comprising a formulation for removing eye makeup from a region of an eye (Col 2, Lines 56-57); and an applicator (44) that includes a conduit for applying the formulation to the region of the eye and including eye makeup (Col 2, Lines 45-47) for application onto a region of an eye, where such entails a kit.
Balzarini does not teach the applicator is a brush including a plurality of bristles. 
Weihrauch teaches an applicator (Figure 17) with a conduit (Figure 18 at 16) for dispensing product from the applicator (Col 8, Lines 10-20), where the applicator comprises bristles (see Figure 17 at 12, where a top row comprises ‘a first plurality’ and a bottom row comprises ‘a second plurality’ where the nature of combing provides the ability to remove excess product as it is moved through the lashes). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the wick/applicator of Balzarini with the applicator brush having an internal conduit to provide product from a reservoir as taught by Weihrauch in order to more precisely apply the product to the lashes (Weihrauch, Col 3, Lines 17-21).
Regarding claims 7-8 and 23-24, Balzarini teaches the cosmetic removal formulation contains an oil and other conventional liquid remover materials (Col 1, Lines 25-30) but does not expressly teach that one of the materials is a surfactant. However, the instant disclosure on page 6, lines 5-15 describes this specific material without any specificity or describing it as anything beyond being merely preferable as it does not describe it as contributing any unexpected result to the composition.  As such this specific composition is deemed matter of design choice (lacking in any criticality), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the remover composition of Balzarini that contains an oil mixture to include the surfactant as claimed, as such material choice is well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum composition formula.
Regarding claims 9 and 21, Balzarini teaches the applicator includes a handle portion (15) configured to be grasped by a hand; and a support member (48) extending between the handle and the applicator surface.
Regarding claim 12, Balzarini teaches the formulation is disposed in a formulation reservoir (58) shaped to receive a portion of the applicator (56) and to cooperatively couple with the handle portion (see Figure 4).

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claims 2 and 13 above, in further view of De Brouwer et al. (US Pat # 7,992,577).
In regards to claims 3-4 and 15-16, Balzarini/Weihrauch teach the use of bristles for applying product to the lashes; but does not teach that a bristle space between two neighboring bristles of the second plurality of bristles corresponds to a lash space between eyelashes of the eye. However, De Brouwer et al. teaches a cosmetic applicator to contain bristles that are spaced to correspond with a lash space between lashes of an eye (Col 11, Lines 2-6, where such spacing is 1-1 multiple of the lash spacing). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Balzarini/Weihrauch to be spaced to correspond 1-1 with the spacing between natural lashes, as taught by De Brouwer et al. in order to allow the applicator to better engage the lashes for optimal product distribution (De Brouwer et al. Col 11, Lines 1-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claim 2 above, in further view of Wilson et al. (US Pub # 2015/0375448).
In regards to claim 5, Balzarini/Weihrauch teach bristles that can be formed of differing materials (Weihrauch Col 7, Line 65-Col 8, Line 3); but does not teach that the first plurality of bristles has a first stiffness and the second plurality of bristles has a second stiffness greater than the first stiffness. However, Wilson et al. teaches that applicators can be optimized by having arrays of bristles with differing stiffness (Paragraph 0097). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrays of Balzarini/Weihrauch to have differing stiffness, as taught by Wilson et al. as Wilson et al. provides that altering such arrays provides different properties that may be desirable for a user (Wilson et al. Paragraph 0097).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claims 1 and 13 above, in further view of Weihrauch (US Pub # 2003/0163884) which will herein be referred to as ‘Weihrauch II’.
In regards to claim 6, Balzarini/Weihrauch teach bristles; but does not teach that the bristles are optically transmissive. However, Weihrauch II teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Balzarini/Weihrauch to be the optically transmissive bristles of Weihrauch II in order to provide desired application properties for the user.
In regards to claim 17, Balzarini/Weihrauch teach bristles; but does not teach that the bristles are a different color than the eye makeup composition. However, Weihrauch II teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Balzarini/Weihrauch to be the optically transmissive bristles of Weihrauch II in order to view any product contained on the bristle by virtue of their different colors.

Claims 10-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claims 1 and 13 above, in further view of Gueret (US Pat # 5,339,841).
In regards to claims 10-11 and 22, Balzarini/Weihrauch teach the use of a brush carried by a support member, where the brush applies product to a user via apertures within and adjacent to the bristles. However, they do not teach a wiper slideably disposed about the support member, configured to remove eye makeup from the plurality of bristles.
 Gueret teaches providing an applicator (Figure 6 at 9’) attached to a handle (1’) via a lumen (6’) where the lumen carries an aperture (8’) to supply product that is stored in the handle (2’), where the applicator is stored within an enclosure (13’) in a container cap (Figure 5 at 19) that contains a wiper (18’) slidably disposed about the support member (as viewed in closed position in Figure 5 where the entire device is cooperatively coupled together) such that product is removed from bristles of the applicator as it passes through the wiper (Col 4, Lines 54-61 where 17 forms a wiper that terminates in shape shown by 18). Therefore it would have been obvious to one of ordinary skill of the art at the time the invention was filed to modify the remover applicator of Balzarini/Weihrauch include the wiper of Gueret, in order to better control the amount of product present on the applicator. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch and Gueret, as applied to claim 13 above, in further view of Bouix et al. (US Pub # 2017/0265620).
In regards to claims 18-20, Bazarini teaches the system includes providing eye makeup (Col 2, Lines 45-49); but does not teach the eye makeup includes a phase-change material. However, Bouix teaches providing an applicator for applying eye makeup, where the eye makeup applied includes a phase change material configured to undergo phase change when contacted by a heated plurality of bristles (Paragraph 0087) of an applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the eye makeup applicator system of Balzarini to include the heated composition to be used in conjunction with a heated applicator, as taught by Bouix in order to provide a composition that is easy to manipulate.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772